Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 03/01/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-5, 7-8, 10-13 & 15-16 are currently pending. 

Response to Arguments
With regard to the specification objection:
Applicant has amended the specification to define the acronym FRP.  The specification objection is withdrawn.

With regard to the claim objections:
Applicant has amended Claims 1 & 8 to correct the scrivener’s error.

With regard to 112 rejection:
Applicant has amended Claim 1 to add the element to process the measurements of a data processor.  The 112(b) rejection regarding the missing element is withdrawn. 

Applicant has amended Claims 1 & 8 to spell out the acronym FRP as Fiber Reinforced Polymer. The 112(b) rejection regarding the acronym is withdrawn.

Applicant has amended Claim 2 to remove the exemplary language.  The 112(b) rejection 

Applicant has amended Claims 5-6 & 13-14 to clarify the processing steps of the measurements. The 112(b) rejection regarding the processing steps is withdrawn.

With regard to 103 rejection:
Applicant has amended Claim 1 to include the features of Claim 6 and add additional features to be considered of a microphone and a second contour map used to analyze an internal defect is present in the inspection target.

Applicant has amended Claim 8 to include the features of Claims 9 and 14 and add additional features to be considered of a second contour map used to analyze an internal defect is present in the inspection target.

Applicant’s arguments and amendments with regard to Claims 1-5, 7-8, 10-13 & 15-16 have been considered in light of the previous reference of Hsu in further view of the new reference of Costley.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. 
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
  Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “for”
Functional Language 
Interpretation from written description citations from PGPUB
Claim  11 
A movement mechanism
configured to be capable of changing an arrangement of the tapping device relative to the frame
[0047] a first and a second slider.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6327921;”Hsu”) in view of Costley (US 6339960; “Costley”).

Claim 1. Hsu discloses an inspection method [Abstract: A non-destructive inspection system] for an inspection target (Fig. 1: 50 structure such as an aircraft wing) that is a layered structure an including a fiber reinforced plastic material [Col. 5 lines 5-12: the inventors found that on a Boeing 747 trailing edge flap (having a 2.5" thick structure of fiberglass honeycomb with glass fiber reinforced plastic (GFRP) skins (e.g. FRP layers))] & [Col. 3 lines 32-35: A tap test has applicability to inspecting aircraft structures, and is well suited for inspecting composite and metal honeycomb structures] the method comprising the steps of:  5tapping, with a tapping tool (Fig. 1: 20 tapping probe) [Col. 4 lines 20-24 a hemispherical brass or steel tip attached to an end of it. The tip of the probe 20 is tapped against the structure 50], an inspection target area (Fig. 1: 60) [Col. 4 lines 20-24: A template in the form of a grid printed on a sheet of thin transparent material 60 is placed on the structure 50 over the area to be inspected] on a surface [Col. 4 lines 20-24: the module is moved across the surface of the structure 50] of the inspection target (Fig. 1: 50 aircraft flap) [Col. 4 lines 20-24 a flap 50 of an aircraft wing, and then displays the results of that inspection]; detecting, by an accelerometer (Fig. 1: 20 piezo device on tapping tool & 30 pulse width measurement circuit) [Col. 4 lines 40-42 piezo device is an accelerometer] mounted to the tapping tool (20)[Col. 4 lines 40-42 The tap test probe 20 includes a piezoelectric accelerometer with a hemispherical brass or steel tip attached to an end of it], an acceleration signal corresponding to acceleration [Col. 4: lines 60-67: the amplitude of the pulse (labeled "voltage peak") depends on the force [mass is fixed so the change in voltage is a change in acceleration] of the tap. When a tap is made of a good region of a structure, the pulse amplitude is high and the pulse duration (.tau.) is short. In contrast, when the tap is made over a damaged region, for example, over a crushed core or skin-to-core disbond, the pulse amplitude is lower and the pulse width is greater] of the tapping tool (20) due to reaction force against the tapping [Col. 4: lines 39-47 and 56-59  the force-time history of the impact. This pulse is usually followed by a small undershoot where the output voltage goes slightly negative and then recovers toward zero. The width of the pulse (.tau.) represent impact duration. The amplitude of the pulse (labeled "voltage peak") depends on the force of the tap]; recording waveform data (Fig. 4: memory 44) [Col. 8 lines 38-42: Each impact duration measure and corresponding stiffness measure is stored in memory 44 in a manner that maintains the correspondence of the impact duration measure and stiffness measure to the template position to which the data relate] about the detected acceleration signal (Fig. 2) [Col. 4 lines 58-61] & [Col. 8 lines 28-31]; 10creating a contour map (Figs. 5-6) [Col. 9: lines 23-29 The resulting image of impact duration .tau. is shown in FIG. 5. The figure corresponding to the inspection target area (Fig. 1: 60), based on the recorded waveform data [Col. 8 lines 38-42];and using a data processing unit (Fig. 1: 42 processor in computer 40), the first contour maps (Figs. 5 & 6) indicating whether an internal defect is present [Col. 9: lines 23-53 a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage of Figs. 5 & 6 to be evaluated by a user] in the inspection target (20) [Col. 9: lines 11 -15]. 

Hsu does not explicitly disclose measuring, by a sound collecting microphone, a tapping sound of the tapping; second waveform data about the tapping sound; and creating a second contour map corresponding to the inspection target area based on the recorded second waveform data using a data processing unit, [create] second contour maps indicating whether an internal defect is present in the inspection target.
Costley teaches determining a flaw [Col. 7 lines 30 -35: seen from FIGS. 2A-2C, as one part of the lid bulges out, another part bulges inward] in an inspection target [Col. 7 lines 30 -35: seen from FIGS. 2A-2C, as one part of the lid bulges out, another part bulges inward] and [Col. 1 lines 12-30 determining a flaw in pressure.  A non-intrusive technique that detects an increase in pressure over ambient would alert workers of potential danger while maintaining worker safety]
 measures the acoustic [Col. 7 lines 30-35: vibration of the drum lid (1) was detected by two means. An accelerometer (2), which was attached to the center of the lid (1), detected the vibration of the lid (1) directly. An microphone (3), which was mounted approximately 1 foot above the lid (1)] response [and] using a microphone (Fig. 5e:  microphone 3)[Col. 7 lines 1-20 the microphone (3) indirectly detected the vibration of the lid (1). An impact hammer (not shown) with a soft tip was used to strike the lid (1) and cause it to vibrate. The signals from the microphone (3) and accelerometer (2) were amplified in an amplifier (4) and low pass filtered in a filter (5) and then digitized on a digital oscilloscope (6)… The impulse from the impact hammer was converted to frequency spectrum (7) and the frequency corresponding to the maximum signal was found (8). The data was then transferred to a microcomputer (9) where it was processed and analyzed.] to create a second contour map (Fig. 2a Fundamental mode) [Col. 5 lines 57-67 In practice, the fundamental mode can be recorded with a microphone] corresponding to the inspection target area (Fig. 2a lid of oil drum looking for deformation of the lid) based on the recorded second waveform data [Col. 7:lines 5-22] using a data processing unit (Fig. 5e: microcomputer 9),the second contour maps (Fig. 2a)  indicating whether a defect [Col. 6 lines 38-58 Computed mode shapes of the fundamental mode and the second axisymmetric mode of a 55 gallon drum lid are shown in FIGS. 2A-2C. As can be seen from FIGS. 2A-2C, as one part of the lid bulges out, another part bulges inward] is present in the inspection target (1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Costley’s acoustic contour map generated from microphone measurements  with Hsu’s accelerometer force contour map of the internal structure of the inspection target from an accelerometer measurement because the rendering of the inspection target using acoustic and force resonating properties increases the accuracy in determining a deviation in the internal structure of an inspection target [Costley: Col. 6 lines 1-15].

Claim 8. Hsu discloses an inspection apparatus (Fig. 1: 10 A non-destructive inspection and display system) for an inspection target (Fig. 1: 50 structure i.e. aircraft wing)  that is a layered structure including an FRP material [Col. 5 lines 5-12 the inventors found that on a Boeing 747 trailing edge flap (having a 2.5" thick structure of fiberglass honeycomb with glass fiber reinforced plastic (GFRP) skins (e.g. FRP layers)] & [Col. 3 lines 32-35 A tap test has applicability to inspecting aircraft structures, and is well suited for inspecting composite and metal honeycomb structures] the, the inspection apparatus (Fig. 1: 10) comprising: a tapping device (Fig. 1: 20 tapping probe) including a tapping tool (Fig. 1: 20 metal hemisphere of tapping probe) for tapping  (Fig. 1: 20 tapping probe) [Col. 4 lines 20-24: a hemispherical brass or steel tip attached to an end of it. The tip of the probe 20 is tapped against the structure 50] an inspection target area (Fig. 1: 60) [Col. 4 lines 20-24: A template in the form of a grid printed on a sheet of thin transparent material 60 is placed on the structure 50 over the area to be inspected] on a surface [Col. 4 lines 20-24:  the module is moved across the surface of the structure 50] of the inspection target (Fig. 1: 50 aircraft flap) [Col. 4 lines 20-24: a flap 50 of an aircraft wing, and then displays the results of that inspection]; and an accelerometer (20 piezo device on tapping tool & 30 pulse width measurement circuit) [Col. 4 lines 40-42] that detects an acceleration signal 5corresponding to acceleration [Col. 4: lines 60-67 the amplitude of the pulse (labeled "voltage peak") depends on the force [mass is fixed so the change in voltage is an change in acceleration] of the tap. When a tap is made of a good region of a structure, the pulse amplitude is high and the pulse duration (.tau.) is short. In contrast, when the tap is made over a damaged region, for example, over a crushed core or skin-to-core disbond, the pulse amplitude is lower and the pulse width is greater] of the tapping tool (Fig. 1: 20) due to reaction force against the tapping [Col. 4: lines 39-47 and 56-59  the force-time history of the impact. This pulse is usually followed by a small undershoot where the output voltage goes slightly negative and then recovers toward zero. The width of the pulse ; a recording unit (Fig. 4: memory 44) the first contour maps (Figs. 5 & 6) indicating whether an internal defect is present [Col. 9: lines 23-53 a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage of Figs. 5 & 6 to be evaluated by a user] in the inspection target (20) [Col. 9: lines 11 -15] and a display unit (Fig. 1: display 40) that displays the first contour map [Col. 4 lines 34-40 The computer 40 receives the digital signal of impact duration for each tap in succession, computes a measure of stiffness from each impact duration measure, and provides a display of inspection results for the area of the grid, in an image-based format that corresponds to the grid and its individual sections].

Hsu does not explicitly disclose measuring, by a sound collecting microphone, a tapping sound of the tapping; second waveform data about the tapping sound; and creating a second contour map corresponding to the inspection target area based on the recorded second waveform data using a data processing unit, [create] second contour maps indicating whether an internal defect is present in the inspection target.
Costley teaches determining a flaw [Col. 7 lines 30 -35: seen from FIGS. 2A-2C, as one part of the lid bulges out, another part bulges inward] in an inspection target [Col. 7 lines 30 -35: seen from FIGS. 2A-2C, as one part of the lid bulges out, another part bulges inward] and [Col. 1 lines 12-30 determining a flaw in pressure.  A non-intrusive technique that detects an increase in pressure over ambient would alert workers of potential danger while maintaining worker safety]
(Fig. 5e: drum lid 1 and fluid) measures the acoustic [Col. 7 lines 30-35: vibration of the drum response [and] using a microphone (Fig. 5e:  microphone 3)[Col. 7 lines 1-20 the microphone (3) indirectly detected the vibration of the lid (1). An impact hammer (not shown) with a soft tip was used to strike the lid (1) and cause it to vibrate. The signals from the microphone (3) and accelerometer (2) were amplified in an amplifier (4) and low pass filtered in a filter (5) and then digitized on a digital oscilloscope (6)… The impulse from the impact hammer was converted to frequency spectrum (7) and the frequency corresponding to the maximum signal was found (8). The data was then transferred to a microcomputer (9) where it was processed and analyzed.] to create a second contour map (Fig. 2a Fundamental mode) [Col. 5 lines 57-67 In practice, the fundamental mode can be recorded with a microphone] corresponding to the inspection target area (Fig. 2a lid of oil drum looking for deformation of the lid) based on the recorded second waveform data [Col. 7:lines 5-22] using a data processing unit (Fig. 5e: microcomputer 9),the second contour maps (Fig. 2a)  indicating whether a defect [Col. 6 lines 38-58 Computed mode shapes of the fundamental mode and the second axisymmetric mode of a 55 gallon drum lid are shown in FIGS. 2A-2C. As can be seen from FIGS. 2A-2C, as one part of the lid bulges out, another part bulges inward] is present in the inspection target (1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Costley’s acoustic contour map generated from microphone measurements and use it with Hsu’s displayed force contour map of the internal structure of the inspection target from an accelerometer measurement because using a microphone and acoustic processing for  the displayed rendering of a first and second rendering of the inspection target using acoustic and force resonating properties increases the accuracy in determining a deviation in the internal structure of an inspection target [Col. 6 lines 1-15].
Claim 2.  Dependent on the inspection method according to claim 1.    Hsu further discloses displaying the first contour map a display unit (Fig. 4: 45 display unit) [Col. 9: lines 11 -15]; and judging whether the internal defect is present in the inspection target based on at least one of the first contour map [Col. 8 lines 38-42] & [Col. 9: lines 23-53 a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage of Figs. 5 & 6 to be evaluated by a user] & [Col. 9: lines 11 -15].
Hsu does not explicitly disclose displaying the first contour map (Fig. 2b) and the second contour map (Fig. 2a)   (Fig. 2a lid of oil drum looking for deformation of the lid) 

Costley teaches displaying the first contour map (Fig. 2b) and the second contour map (Fig. 2a)   (Fig. 2a lid of oil drum looking for deformation of the lid from acoustic microphone measurements) [Col. 7 lines 1-32].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Costley’s displayable second contour map of an acoustic measurement from a microphone as a second map to display on Hsu’s display with Hsu’s first contour map of an accelerometer force measurement because the rendering of the inspection target using acoustic and force resonating properties increases the accuracy in determining a deviation in the internal structure of an inspection target [Col. 6 lines 1-15].  

Claim 4. Dependent on the inspection method according to claim 1. Hsu further discloses the step of tapping includes tapping each grid [Col. 4 lines 24-38 grid printed on a sheet of thin transparent material 60 is placed on the structure 50 over the area to be inspected. In  of the inspection target area (60) segmented into grids [Col. 6 lines 32-58 details grid layout]. 


Claims 3, 5, 10 & 13, are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Costley and in further view of Xiang (US 20120059600; “Xiang”).

Claims 3 &10. Dependent on the respective inspection method according to claim 2 and inspection apparatus of claim 8.  Hsu further discloses the recording unit (44) records the waveform data (Fig. 2) [Col. 8 lines 38-42: Each impact duration measure and corresponding stiffness measure is stored in memory 44 in a manner that maintains the correspondence of the impact duration measure and stiffness measure to the template position to which the data relate] about the acceleration signal in a 25non-defective portion [Col. 7 lines 65-67 to Col. 8 line 4] & [Col. 8 lines 1-10 the user is prompted to begin the process of gathering inspection data. This begins with a prompt for the user to perform five taps on the structure 50 from a defect--or damage--free region. This serves to verify that the system is working properly and establishes a baseline to which later-collected inspection data are compared] of the inspection target (60), and the data processing unit (Fig. 4: Computer 40 with processor 44) is configured to provide data on the internal defect present [Col. 7 lines 65-67 to Col. 8  line  4] & [Col. 8 lines 28-38] by comparing the waveform data about the acceleration signal acquired during inspection with - 27 -TMP-175 (18-00438USW) the waveform data about the non-defective portion obtained in advance of the inspection [Hsu teaches obtaining baseline information Col. 8 lines 1-10 a prompt for the user to perform five taps on the structure 50 from a defect--or damage--free region. This serves to verify that the system is working properly and establishes a baseline to which later-collected inspection data are compared] & [Hsu compare baseline to monitored area form damage and looks of % difference Col. 8 lines 35-42 calculate a 

Hsu discloses comparisons of the waveforms displayed as percentage comparison of baseline values obtained in advance of the inspection step and compares the values to the monitored area where the contours are % values of the comparison to evaluate the condition of a structure [Col. 9 lines 45-53].

Hsu does not explicitly disclose a device for judging includes judging whether the internal defect is present by comparing the waveform data acquired during inspection with the waveform data about the 5non-defective portion.
Xiang teaches a structural damage detection device 110 comprises a tapper 112 and an accelerometer114 integrated with the tapper 112. The tapper 112 can tap the structure under detection with a tapping force of a predetermined magnitude at a predetermined frequency band while the structural damage detection device 110 is scanning the surface of the structure under detection.  Xiang further teaches the step of automating a judging includes judging whether the internal defect is present by comparing the waveform data  [0028 The damage indicator reflects the degree of similarity between the spectrum envelope at one position and the spectrum envelope at other positions] acquired during inspection with the waveform data about the 5non-defective portion  [0028 The damage indicator reflects the degree of similarity between the spectrum envelope at one position and the spectrum envelope at other positions [non-damaged positions] & [0039-0040 subsequently, the damage position determining unit 128 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xiang’s automated judgement processing of the compared defective area compared to the non-defective area tapping signal data and render an automated judgement of an internal defect as a step for processing Hsu’s analyzed tapping signal of percentage changes between non-defective waveforms obtained in advance with waveforms of the inspection area because automating the judgment of the comparison improves the accuracy and time efficiency of determining an internal defect in a monitored item over human evaluation [Xiang 0008].

Claims 5 & 13. Dependent on the respective the inspection method according to claim 1. Hsu discloses the data processing unit (Fig. 1: computer 40 processor 44) is configured to create the contour map (Figs. 5 & 6) includes: obtaining, as data (Zn) on each measurement point of the inspection target area [Col. 8 lines 8-12 a tap is performed at each square defined by the grid, starting with the square in the upper left and proceeding through each row from left to right until the lower right corner of the template is reached. As an aid to the user, the computer 40 may sound a tone every fifth tap, and the template could have every fifth square shaded, so the user would know that a box has not been duplicated or skipped] acquiring a component (Ln) of a target frequency band by performing frequency analysis on time series data (Tn) (Fig. 2  Time series example of data used for each tap)  acquired for each measurement point of the inspection target area [Col. 5 lines 39-50:  The circuit 30 receives, from the probe 20, the voltage (V.sub.PROBE), which contains the pulses representing the force-time histories of taps. The circuit 30 measures the impact duration (.tau.) for each pulse and provides those measures in digital format to the portable computer 40 (FIG. 

Hsu does not explicitly disclose an average value of results (Ln/Fn) each obtained by dividing the component  (Ln)  by exciting force (Fn) 15at a timing of the acquisition, the average value being based on number of times of the acquisition; and calculating a band level for the target frequency band based on the data (Zn

Xiang teaches a structural damage detection device 110 comprises a tapper 112 and an accelerometer114 integrated with the tapper 112. Xiang further teaches an average value of results (Ln/Fn) [0047 Thus, the damage indicated value for a certain spectrum vector Y.sub.i can be an average of the sum total of the similarity between the spectrum vector Y.sub.i and all the other spectrum vectors Y.sub.j.] each obtained by dividing the component (Ln) by exciting force (Fn) 15at a timing of the acquisition the average value being based on number of times of the acquisition [0047 with reference to equation 6:  and n is the number of the detection portions divided for the structure under detection. The more similar Y.sub.i and Y.sub.j are, i.e., the more similar shapes envelope i and envelope j have, the closer to 1]; and calculate a band level for the target frequency band based on the data (Zn)[0042 S540, a portion in the signal spectrum that corresponds to the predetermined frequency band of the tapping force of the tapper is intercepted and the envelope of the intercepted spectrum is acquired. As mentioned before, the structural damage detection method only intercepts the spectrum corresponding to the tap frequency band of the tapper, and then only analyzes the signal within the spectrum of the frequency band].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xiang’s processing of the analyzed tapping signal in a predetermined band level of frequency with an averaging of the frequency band to determine a .

Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Costley in further view of Yang (Yang Ruizhein: "Progress and trends in nondestructive testing and evaluation for wind turbine composite blade", RENEWABLE AND SUSTAINABLE ENERGY REVIEWS, ELSEVIERS SCIENCE, NEW YORK, NY, US, vol. 60, 15 March 2016 (2016-03-15), Section 3.2.6 "Tap test and local resonance spectroscopy"; page 1229 - page 1230; “Yang”).

Claims 7 & 15. Dependent on the respective the inspection method according to claim 1 and inspection apparatus claim 8. Hsu further discloses the inspection target is a [Col. 4 lines 23-26 a flap 50 of an aircraft wing] & [Col. 10 lines 10-15 Other examples of tap test applications include pipelines, space structures such as an antenna, the antenna of the airborne warning and control system (AWACS), the hull of racing sailboats, superstructures on naval ships like the mast that cover the radar].

 Hsu does not explicitly disclose the inspection target is a wind turbine blade of a wind turbine generation facility.  

Yang teaches a tap test method to wind turbine blades [Pages 1229-1230, section 3.2.6:  Tap 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to solve the need for structural monitoring of a wind turbine blade with Hsu’s method and device for structural monitoring using a tap test across an gridded area of interest because it expands the commercial option of Hsu’s device and improves the quality and efficienty by using tapping methods work well for thin laminates, honeycomb structures and other sandwich panels [Yang Section 3.2.6].

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Costley in further view of Cheng (CN107607690; “Cheng” translation provided for citations). 

Claim 11. Dependent on the inspection apparatus according to claim 8. Hsu further discloses  a mechanical module for implementing the tapping device [Col. 4 lines 45-50  probe 20 may be installed into a mechanical module that includes a friction wheel, several gears, and a cam, which together move the probe 20 up and down as the module].  

Hsu does not explicitly disclose 5a frame for mounting the tapping device; a protrusion protruding from one side of the frame facing the surface of the inspection target; and a movement mechanism configured to be capable of changing an arrangement of the tapping device relative to the frame, 10wherein the movement mechanism includes: first rails extending in a first direction along the one side of the frame; a first slider movable along the first rail; a second rail that is attached to the first slider, extends along the one side, and extends in a second direction intersecting with the first direction; and  15a second slider that carries the tapping device and is movable along the second rail.  

Cheng teaches monitoring a substance with a movable sensor on a frame monitoring grid sections with sensor movement over the framed grid area (Fig. 1).  Cheng further teaches a frame [0026-0029  the three-dimensional running frame]  for mounting the tapping device (Fig. 1: 13 hammer); a protrusion protruding [0069 fine tuning devices for adjusting the bottom of the running frame] from  one side of the frame [0069 monitoring device can move in the three dimensional space and monitor the soil parameters in the three-dimensional space, and can obtain the dynamic changes of the soil parameters] facing the surface of the inspection target [0069 leveling on the target surface of soil]; and a movement mechanism (Fig. 1: 15 first and 14 second movement devices) [0009 the movement devices 14 & 15 are rails] configured to be capable of changing an arrangement [0027 first movement mechanism moves in the x-axis direction and the second moving mechanism moves in the y-axis direction] of the tapping device (Fig. 1: 13 hammer) relative to the frame [0026, 0027 & 0029 three-dimensional operating frame], 10wherein the movement mechanism (Fig. 1: 15 first and 14 second running device (e.g. movement devices) includes: first rails [0009 the movement devices 14 & 15 are rails] extending in a first direction (Annotated Fig. 1: shows first direction for first movement device 15)[0027 15 moves along the x-Axis] along the one side of the frame [0026-0029 details three-dimensional operating frame]; a first slider (Fig. 1: stepper motor 1 with sliding connection to monitoring device which is the probe 9 and hammer 13) movable along [0027 running direction of the monitoring device on the first running device 15 is the X axis movement] the first rail (15); a second rail (Fig. 1: 14 second movement device is a rail)  [0009 the movement devices 14  2nd movement device & 15 1s  movement that is attached (Fig. 1: 14 & 15 are attached at a perpendicular cross-point)  [0026-0027] to the first slider (15), extends along the one side, and extends in a second direction  (Annotated Fig. 1: shows second direction for second movement device 14) [0029 14 moves in a second direction that is the Y-axis} intersecting with the first direction (Annotated Fig. 1: shows intersection of first 15 and second 14 direction); and 15a second slider (14) that carries the tapping device (13 which is connected to a probe 9 and called the monitoring device) and is movable  [0027 The running direction on the device 14 is the Y axis] along the second rail (14).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Cheng’s a three-dimensional running device and monitoring device as an automation tool to transport and actuate  Hsu’s  mechanical module tapping device in order to automate Hsu’s testing of each grid square of the inspection grid because automating a repetitive sampling of a known pattern  increases measuring accuracy of the repetitive inspection steps and determine a condition of the inspected area and because automation of the inspection provides a time-efficient testing procedure [Cheng 0006].



    PNG
    media_image1.png
    487
    1149
    media_image1.png
    Greyscale


Claim 12. Dependent on the inspection apparatus according to claim 11.  Hsu further discloses a driving source [Col. 4 lines 45-50 probe 20 may be installed into a mechanical module that includes a friction wheel, several gears, and a cam, which together move the probe 20 up and down as the module] to tap each grid of the inspection target area (60) segmented into grids [Col. 4 lines 26-34 e probe 20 is tapped against each square of the grid in a specified sequence. Each tap produces a voltage pulse that is received by circuit 30. Circuit 30 processes each pulse to determine a measure of impact duration for the tap, and generates a digital signal indicative of impact duration].
Hsu does not explicitly disclose a first driving source (Fig. 1: stepper motor 1), a second driving source (Fig. 1: stepper motor 2), and a third driving source (Fig. 1: stepper motor 3), that provide driving force to the first sliders (Fig. 1: connection of stepper motor 1 to rail 15) [0041connector of first stepper motor 1 to monitoring device] , the second slider (Fig. 1: connection of stepper motor 2 to monitoring device) [0041connector of second stepper motor 2 to monitoring device], and the tapping tool (Fig. 1: connection of stepper motor 3 to hammer 13) [0041 connector of third stepper motor 3 to monitoring device with hammer 13], respectively; and  20a controller (Fig. 1: lower computer controller 4) that controls an operation [0058] & [0071 lower computer 4 runs a monitoring sub-algorithm process, and the monitoring sub-algorithm process further includes: the first stepping motor 1 and the second stepping motor 2 drive the monitoring device in the first operation… operates the third stepper motor 3] of at least the first driving source (1), the second driving source (2), and the third driving source (3), wherein the controller (4) is configured to control [0071] the first driving source (1), the second driving source (2) and the third driving source (3) for an inspection target area segmented into grids (Fig. 1 each of the testing tubes 11 are in a grid)[0054 programmable settings set by computer 12 and controlled by controller 4 for location and positioning of each measurement].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Cheng’s a three-dimensional running device and monitoring device as an automation tool to transport and actuate Hsu’s  mechanical module tapping device in order to automate Hsu’s testing of each grid square of the inspection grid because automating a repetitive sampling of a known pattern  increases measuring accuracy of the repetitive inspection steps and determine a condition of the inspected area and because automation of the inspection provides a time-efficient testing procedure [Cheng 0006].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6327921;”Hsu”) in further view of Cheng (CN107607690; “Cheng” translation provided for citations). 

Claim 16. Hsu discloses an inspection apparatus (Fig. 1: 20 tapping probe) comprising: a tapping device (Fig. 1: 20 tapping probe) including a tapping tool (Fig. 1: 20 tapping probe brass or steel tip) [Col. 4 lines 20-24 a hemispherical brass or steel tip attached to an end of it. The tip of the probe 20 is tapped against the structure 50] for tapping an inspection target area  (Fig. 1: 50 structure such as an aircraft wing)  [Col. 4 lines 20-24] on a surface of an inspection target  (Fig. 1: 50 structure such as an aircraft wing) [Col. 4 lines 20-24], and an accelerometer (Fig. 1: 20 piezo device on tapping tool & 30 pulse width measurement circuit) [Col. 4 lines 40-42 piezo device is an accelerometer] that detects an acceleration signal corresponding to acceleration [Col. 4: lines 60-67: the amplitude of the pulse (labeled "voltage peak") depends on the force [mass is fixed so the change in voltage is a change in acceleration] of the tap. When a tap is made of a good region of a structure, the pulse amplitude is high and the pulse duration (.tau.) is short. In contrast, when the tap is made over a damaged region, for example, over a crushed core or skin-to-core disbond, the pulse amplitude is lower and the pulse width is greater] of the tapping tool (20) due to reaction force against the tapping [Col. 4: lines 39-47 and 56-59  the force-time history of the impact. This pulse is usually followed by a small undershoot where the output voltage goes slightly negative and then recovers toward zero. The width of the pulse (.tau.) represent impact duration. The amplitude of the pulse (labeled "voltage peak") depends on the force of the tap]; a recording unit (Fig. 4: memory 44) [Col. 8 lines 38-42: Each impact duration measure and corresponding stiffness measure is stored in memory 44 in a manner that maintains the correspondence of the impact duration measure and stiffness measure to the template position to which the data relate] that records first waveform data about the acceleration signal [Col. 8 lines 38-42] detected by the accelerometer [Col. 8 lines 38-42]; a data processing unit (Fig. 1: processor 42 in computer 40) for creating a first contour map (Figs. 5 & 6) corresponding to the inspection target area (20) based on the first waveform data  [Col. 9: lines 23-53 discuss displayed % damage zones on a contour image of Figs. 5 & 6 to be evaluated by a user], the first contour map indicating whether an internal defect [Col. 9: lines 23-53 a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or is present in the inspection target (20). 

Hsu does not explicitly disclose a frame for mounting the tapping device; a protrusion protruding from one side of the frame facing the surface of the inspection target; and a movement unit including: first rails extending in a first direction along the one side of the frame; a first slider movable along the first rail; a second rail that is attached to the first slider, extends along the one side, and extends in a second direction intersecting with the first direction; and a second slider that carries the tapping device and is movable along the second rail.

Cheng teaches monitoring a substance with a movable sensor on a frame monitoring grid sections with sensor movement over the framed grid area (Fig. 1).  Cheng further teaches a frame [0026-0029  the three-dimensional running frame]  for mounting the tapping device (Fig. 1: 13 hammer); a protrusion protruding [0069 fine tuning devices for adjusting the bottom of the running frame] from  one side of the frame [0069 monitoring device can move in the three dimensional space and monitor the soil parameters in the three-dimensional space, and can obtain the dynamic changes of the soil parameters] facing the surface of the inspection target [0069 leveling on the target surface of soil]; and a movement unit (Fig. 1: 15 first and 14 second movement devices) [0009 the movement devices 14 & 15 are rails] including: first rails [0009 the movement devices 14 & 15 are rails] extending in a first direction (Annotated Fig. 1: shows first direction for first movement device 15)[0027 15 moves along the x-Axis] along the one side of the frame [0026-0029 details three-dimensional operating frame]; a first slider (Fig. 1: stepper motor 1 with sliding connection to monitoring device which is the probe 9 and hammer 13) movable along [0027 running direction of the monitoring device on the first running device 15 is the X axis movement] the first rail (15); a second rail (Fig. 1: 14 second movement device is a rail)  [0009 the movement devices 14  2nd s  movement device are rails] that is attached (Fig. 1: 14 & 15 are attached at a perpendicular cross-point)  [0026-0027] to the first slider (15), extends along the one side, and extends in a second direction  (Annotated Fig. 1: shows second direction for second movement device 14) [0029 14 moves in a second direction that is the Y-axis} intersecting with the first direction (Annotated Fig. 1: shows intersection of first 15 and second 14 direction); and 15a second slider (14) that carries the tapping device (13 which is connected to a probe 9 and called the monitoring device) and is movable  [0027 The running direction on the device 14 is the Y axis] along the second rail (14).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Cheng’s a three-dimensional running device and monitoring device as an automation tool to transport and actuate  Hsu’s  mechanical module tapping device in order to automate Hsu’s testing of each grid square of the inspection grid because automating a repetitive sampling of a known pattern  increases measuring accuracy of the repetitive inspection steps and determine a condition of the inspected area and because automation of the inspection provides a time-efficient testing procedure [Cheng 0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA S. YOUNG whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.



/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        


/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856